Citation Nr: 1425284	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-39 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a bilateral shoulder disorder.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a right elbow disorder.

5.  Entitlement to a disability rating greater than 10 percent for chronic patella femoral syndrome, right knee.  

6.  Entitlement to a disability rating greater than 10 percent for left chondromalacia patella.  


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the VA Regional Office (RO) in Phoenix, Arizona in which the RO continued 10 percent disability ratings for each of the Veteran's service-connected knee disabilities; denied service connection for a right elbow; and continued previous denials of entitlement to service connection for bilateral shoulder, low back, and neck disorders.  In June 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009.

The Board notes that the Veteran was previously represented by a private attorney (as reflected in a June 2008 Form 21-22a, Appointment of Individual as Claimant's Representative).  In November 2009, the private attorney revoked its power-of-attorney; although that letter reflects that the Veteran was notified, he has not obtained another representative, to date.  As such, the Board recognizes the Veteran as now proceeding pro se in this appeal.

The Board notes that, in addition to the paper claims file, there are paperless, electronic files associated with the Veteran's claims in Virtual VA and the Veterans Benefits Management System (VBMS).  A review of the documents in Virtual VA includes VA treatment records dated from November 2002 through June 2013 which were reviewed by the RO in an April 2014 supplemental SOC.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.  There are no documents in the VBMS file.

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Significantly, the Veteran indicated on his October 2009 substantive appeal that he wished to testify at a Board hearing before a Veterans Law Judge sitting at the RO (Travel Board).  Unfortunately, it appears that no action was ever taken on this request.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule a Travel Board hearing in accordance with the Veteran's October 2009 request.  Notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence 




and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



